CEERK

 

 

TESDISTRICT COU
RT
EW TERSEy 07101-0419 NY in
_ iy ies
FICIAZSUSINESS - ¥ aL
D> 21 JUL ‘20
G cong as 5
oO PM “EL
MR
a
oO». on
as wd
_ tI ~~
fF t: a
me Tt RETURN TO SENDER:
(Ww
ss. 7 ____UNKNOWN: NEED NAME &/OR CORRECT NUMBER
epee UNAUTHORIZED CORRESPONDENCE. INMATE TO

feo -
oh,

Case 2:14-cv-01770-KM-JAD Document 399 Filed Sarica

Ce
we INMATE NEEDS APPROVAL FROM BOTH WARDENS
__NO AUTHORIZATION ON FILE: OVER 1 LB WITH

ma cnn

og SGavsar CONTENTS & NO AUTH. TO RECEIVE

4 NMATE iS NOT LOCATED AT FCI DANBURY, CT
____ STAFF NO LONGER WORKS HERE

OF ice~seengs
SESESS AP Ad A MN yyy tM yh Hl

 
Case 2:14-cv-01770-KM-JAD Document 399 Filed 08/04/20 Page 2 of 7 PagelD: 4941

UNITED STATES DISTRICT COURT DISTRICT UF NEW RAGE y
DISTRICT OF NEW JERSEY RECEIVED
paca cnet n een nennenenenenn tec ncnnennnenennenene X a004 yan
BANK OF HOPE, as successor to Wilshire Bank, Mul WE -U A & 2q
| ECF CASE
Plaintiff,
2:14-cv-01770-KM-JAD
Vv.
MIYE CHON, a/k/a Karen Chon, TAE JONG ORDER
KIM, BERGENFIELD BAGEL & CAFE INC.,
d/b/a Café Clair, MAYWOOD BAGEL INC., Motion Day: March 2, 2020

UB’S PIZZA & BAGEL INC. US BAGEL &
CAFE INC., and UBK BAGEIS «“ORP., d/b/a
Franklin Bagels & Café,

Defendants.

 

Cross-clais: Plaintiff,
v.
MIYE CHON, a/k/a Karen Chon,

Cross-claim Defendant. ---- --- - ----X

 

THIS MATTER having come before this Court by plaintiff Bank of Hope, by and through
its attorneys Lee Anav Chung While Kim Ruger & Richter LLP, for an Order, pursuant to Local
Civil Rule 5.3(c): (1) granting its sealing request; and (2) granting such and other relief as the
Court deems just and proper; and tl... Court having reviewed the moving papers submitted,

(ECF No. 385), and for good cause shown,

Conclusions of Law

1. The Third Circuit has recognized that there is “a common law public right of access
to judicial proceedings and records.” Goldstein v. Forbes Un re Cendant, Corp.), 260 F.3d 183,

192 (3d Cir. 2001).
Case 2:14-cv-01770-KM-JAD Document 399 Filed 08/04/20 Page 3 of 7 PagelD: 4942

2. “The party seeking to seal any part of a judicial record bears the heavy burden of
demonstrating that the material is the kind of information that courts will protect.” Miller v.
Indiana Hosp., 16 F.3d 549, 551 (3rd Cir. 1994) (internal quotations omitted).

3. “This Court has the power to seal where confidential information may be disclosed
to the public.” Endo Pharms., Inc. v. Impax Labs., Inc., Civil Action No:
2:16-CV-2526-JLL-JAD, 2017 U.S. Dist. LEXIS 114009, at *6 (D.N.J. July 20, 2017).

4. Courts have repeated y sealed the amount of settlement payments where a settling
party entered settlement in reliance on the confidentiality of that information. See, e.g., Leap Sys.
v. Moneytrax, Inc., 638 F.3d 216, 222 (3rd Cir. 2011) (affirming denial of motion to unseal
settlement amount where a settling party “would not have entered into the settlement agreements
but for the Court’s assurance of co fidentiality”); Jn re Armistead v. CONRAIL (In re Paulsboro
Derailment Cases), Master Docket No. 13-784; Civil No. 13-2358 (RBK/KMW), 2016 U.S. Dist.
LEXIS 143035, at *10 (D.NVJ. Oct. 17, 2016) (sealing settlement amount where a settling party
“relied on confidentiality of the settlement figure in making the settlement”); Hershey Co. v.
Promotion in Motion, Inc., Civil Action No.: 07-1601 (SDW), 2010 U.S. Dist. LEXIS 149977, at
*10 (D.N.J. Aug. 4, 2010) (order to seal portions of transcript revealing confidential settlement
terms protected by confidentiali:y ¢1 vision in settlement agreement).

5. Local Civil Rule 5.3(c)(3) requires that a motion to seal describe: (a) the nature of
the materials or proceedings at issue; (b) the legitimate private or public interest which warrant
the relief sought; (c) the clearly defined and serious injury that would result if the relief sought is
not granted; (d) why a less restrictive alternative to the relief sought is not available; (e) any prior
order sealing the same materials in the pending action; and (f) the identity of any party or

nonparty known to be objecting to the sealing request.

2
4

Case 2:14-cv-01770-KM-JAD Document 399 Filed 08/04/20 Page 4 of 7 PagelD: 4943

Proposed Findings of Fact

6. Bank of Hope requests that the transcript of proceedings dated December 5, 2019
(the “Transcript”), which discloses the amount of settlement, be sealed. A redacted version of the
Transcript, in the form requested by the present motion, was submitted to the Court.

The nature of the materials at issue
The Transcript

7, Bank of Hope reques:s that the Transcript be redacted to prevent disclosure of
certain confidential information.

8. In the Transcript, Bank of Hope’s counsel discusses the parties’ settlement and
expressly states the settlement amount. Pursuant to the Court’s Letter Order, dated August 12,
2019 (the “Letter Order’), the settl:inent amount is confidential. ECF No. 348.

The legitimate private or public interest which warrant the relief sought

9. The Transcript warrants redaction because it discloses the settlement amount,
which the Court in the Letter Order concluded is confidential pursuant to the Letter Order and the
Settlement Agreement.' Bank of Hope has a legitimate private interest in the enforcement of the
confidentiality term to which they agreed, and there is a public interest for the Court to not
disclose that confidential informatic: pursuant to the Letter Order. In particular, Bank of Hope
entered the settlement in reliance of the confidentiality of the settlement amount, which was an
essential term of the settlement. The protection of Bank of Hope’s reasonable expectation that the
settlement amount will remain confidential serves the public interest of encouraging settlements

by other litigants entering settlements with similar expectations.

 

' The “Settlement Agreement” refers to the settlement, the terms of which are set forth in the Letter
Order.
4

Case 2:14-cv-01770-KM-JAD Document 399 Filed 08/04/20 Page 5 of 7 PagelD: 4944

The clearly defined and serious injury that would result if the relief sought is not granted
10. Bank of Hope would be injured if the settlement amount in the Transcript is not
redacted, because public disclosure of that information would constitute breach of the Settlement
Agreement.
Why a less restrictive alternative to the relief sought is not available.
11. Bank of Hope secks tv redact only the settlement amount in the Transcript. There
is no less restrictive alternative wh.ch would comply with the Settlement Agreement.
Any prior order sealing the same materials in the pending action.
12. There is no prior order sealing the Transcript.
The identity of any party or nonparty known to be objecting to the sealing request.
13. Bank of Hope docs nv: have any knowledge of any party or nonparty objecting to
the request to seal and redact the Transcript.
For the foregoing reasons, it ts on this 24th day of July, 2020, hereby:
ORDERED that, pursuant to Local Civil Rule 5.3(c), the motion to seal, (ECF No. 385), is
GRANTED and shall be entered for the Transcript; and it is further
ORDERED that, pursuant to this District's "Policy Regarding the Redaction and Sealing
of Civil Case Transcripts/Digita. Recordings." Plaintiff shall submit to the Court's transcription
agency the "Statement of Redaction and Sealing Pursuant to L. Civ. R. 5.3(g)" available at

https://www.njd.uscourts.gov/transcript-policy.

s/ Joseph A. Dickson
Hon. Joseph A. Dickson, U.S.M.J.

 

Dated this 24th day of July, 2020.
CNUEREE A IVICV-OB/ Tse lt ourt (30 cuisine Of MBaciG8aj4/20 Page 6 of 7 PagelPasonof 2

Orders on Motions

2:14-cv-01770-KM-JAD BANK
OF HOPE v. CHON etal

 

RULE16,SCHEDO

U.S. District Court
District of New Jersey [LIVE]
Notice of Electronic Filing

The following transaction was entered on 7/24/2020 at 4:29 PM EDT and filed on 7/24/2020

Case Name: BANK OF HOPE -. CHON et al
Case Number: 2:14-cv-01776-Koy -JAD
Filer:

Document Number: 395

Docket Text:
ORDER granting [385] Motion to Redact [375] Transcript,,,. Signed by Magistrate Judge
Joseph A. Dickson on 7/24/2020. (bt, }

2:14-cv-01770-KM-JAD Notice has been electronically mailed to:
DAVID V. DZARA  ddzara@weirpariners.com, lobrien@weirpartners.com
KATE HILARY ROMICK _ katieromick@lacwkrr.com

MICHAEL M. YI michaelyi@lacwkrr.com, jefis@lacwkrr.com

STEPHEN G. HARVEY | steve@steveharveylaw.com, barbara@steveharveylaw.com,
shana@steveharveylaw.com

2:14-cv-01770-KM-JAD Notice has beci: sent by regular U.S. Mail:

MIYE CHON

66904-050

FEDERAL PRISON CAMP DANBURY
FEDERAL CORRECTIONAL INSTITUTION
ROUTE 37

DANBURY, CT 06811

TAE JONG KIM
11 3RD STREET
ENGLEWOOD CLIFFS, NJ 07632

The following document(s) are associated with this transaction:

~ https://njd-ecf.sso.den/cgi-bin/Dispatct . pl?.485509433830342 7/24/2020
CMPBGF DIM VOS/ Past Ohh fopMe MAP SS NdeGGS494/20 Page 7 of 7 PagelPixWM Gy 2

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1046708974 |Date=7/24/2020] [FileNumber=13912448-
O} [304 fe2£782a9f867b2a7 c8bcc4f9cf3 {053642292a5 5d4bc3ee8c8627fel4cbc8
0c0a454fa006ebcde1a764b2827d25cbal fdd6ce9f87b68a9 | 00d 1 deeeaaea]]

https://njd-ecf.sso.den/cgi-bin/Dispatch.. pl’ ::85509433830342 7/24/2020
